Exhibit 10.4
 
EXECUTION VERSION
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
May __, 2010, by and among, AtheroNova Inc., a Delaware corporation
(“AtheroNova” or, the “Company”), those stockholders of the Company set forth on
the signature pages to this Agreement (the “Stockholders”) and those investors
of the Company set forth on the signature pages to this Agreement (the
“Purchasers”, and together with the Stockholders, the “Holders”).
 
WITNESSETH:
 
WHEREAS, the Company and certain Stockholders are parties to that certain
Registration Rights Agreement dated December 31, 2007 (the “Registration Rights
Agreement”) pursuant to which such Stockholders were given registration rights
with respect to their shares of AtheroNova Common Stock;
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) with Z&Z Medical Holdings, Inc. (“Z&Z”) and Z&Z Merger
Corporation, a wholly-owned subsidiary of AtheroNova (“MergerCo”), pursuant to
which MergerCo will be merged with and into Z&Z, resulting in Z&Z becoming a
direct wholly-owned subsidiary of AtheroNova (the “Merger”), and pursuant to
which the capital stock of Z&Z will be converted into the common stock of
AtheroNova (the “Common Stock”);
 
WHEREAS, in connection with the Merger, and in further connection with the
Securities Purchase Agreement by and among the Purchasers and the Company dated
May __, 2010 (the “Securities Purchase Agreement”), the Company has agreed, upon
the terms and subject to the conditions set forth in the Securities Purchase
Agreement to issue and sell to the Purchasers, a minimum of $1,500,000 in
proceeds in a private placement offering (the “Offering”) of its (i) 2.5% Senior
Secured Promissory Notes (the “Notes”), which will, among other things, be
convertible into shares of the Company’s Common Stock (the “Conversion Shares”)
in accordance with the terms of the Notes, and (ii) warrants to purchase shares
of the Company’s Common Stock at an initial exercise price of $0.001965 per
share (the “Warrants” and the Common Stock issuable upon the exercise of the
Warrants, the “Warrant Shares”).
 
WHEREAS, it is a condition of the Offering that the Stockholders terminate the
registration rights provided by the Registration Rights Agreement and enter into
a new registration rights agreement in the form hereof.
 
WHEREAS, to induce the Purchasers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively the “Securities
Act”), and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.      Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:
 
a.           "Business Day" means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
b.           "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement.
 
c.           "Cutback Note Amount" the principal amount of Notes cut back
pursuant to clause (A) of the definition of Required Registration Amount.
 
d.           "Cutback Shares" means any of the Required Registration Amount
included in the Registration Statement as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.
 
e.           "Effective Date" means the date the Registration Statement has been
declared effective by the SEC.
 
f.           "Effectiveness Deadline" means the earlier of the date which is (i)
in the event that the Registration Statement is not subject to a full review by
the SEC, one hundred fifty (150) calendar days after the Closing Date or (ii) in
the event that the Registration Statement is subject to a full review by the
SEC, one-hundred eighty (180) calendar days after the Closing Date.
 
g.           "Filing Deadline" means the date sixty (60) calendar days after the
Closing Date.
 
h.           "Investor" means a Holder or any transferee or assignee thereof to
whom a Holder assigns its rights as a holder of Registrable Securities under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 10 and any transferee or assignee thereof
to whom a transferee or assignee assigns its rights as a holder of Registrable
Securities under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 10.
 
i.           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
j.           "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 and the declaration or ordering of effectiveness of such
Registration Statement(s) by the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
k.           "Registrable Securities" means (x)  the Conversion Shares issued or
issuable upon conversion of the Notes, (y) the Warrant Shares issued or issuable
upon exercise of the Warrants and (z) any shares of capital stock of the Company
issued or issuable with respect to the Conversion Shares, the Notes, the Warrant
Shares and the Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of the Notes or exercises of the Warrants.
 
l.           "Registration Statement" means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities.
 
m.           "Required Holders" means Investors that hold at least a majority of
the Registrable Securities.
 
n.           "Required Registration Amount" for the Registration Statement means
(i) 130% of the sum of (x) the aggregate of the maximum number of Conversion
Shares issued and issuable pursuant to the Notes at the then applicable
Conversion Price as of the Trading Day (as defined in the Notes) immediately
preceding the applicable date of determination and (y) the number of Warrant
Shares issued and issuable pursuant to the Warrants as of the Trading Day
immediately preceding the applicable date of determination, all subject to
adjustment as provided in Section 3(e) (without regard to any limitations on
conversion of the Notes or exercise of the Warrants) or (ii) such other amount
as may be required by the staff of the SEC pursuant to Rule 415 with any cutback
applied among the Investors pro rata: (A) first, to any Warrant Shares being
registered under such Registration Statement until all such Warrant Shares are
cutback; (B) second, to any Conversion Shares being registered under such
Registration Statement until such number of Conversion Shares issuable upon
conversion of $500,000.00 in principal amount of the Notes are cutback; and (C)
thereafter, to all other Registrable Securities.  For purposes of calculating
the Required Registration Amount for any Registration Statement other than the
Initial Registration Statement, the Conversion Shares and Warrant Shares subject
to the Initial Registration Statement or any other prior Registration Statement
shall not be counted.
 
o.           "Rule 415" means Rule 415 promulgated under the Securities Act or
any successor rule providing for offering securities on a continuous or delayed
basis.
 
p.           "SEC" means the United States Securities and Exchange Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
2.      Termination of Registration Rights Agreement.  Effective upon the date
hereof, and without necessity of any further action or approval by AtheroNova or
the Stockholders, the Registration Rights Agreement shall be terminated, and
neither AtheroNova nor the Stockholders shall have any further rights,
obligations or liabilities of any nature whatsoever pursuant to, or arising out
of, the Registration Rights Agreement.  AtheroNova and the Stockholders party to
the Registration Rights Agreement each represent and warrant that they have full
power and authority to terminate the Registration Rights Agreement
 
3.      Registration.
 
a.           Mandatory Registration.  The Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, file with the SEC a
Registration Statement on Form S-1 covering the resale of at least the number of
shares of Common Stock equal to the Required Registration Amount determined as
of date the Registration Statement is initially filed with the SEC.  Upon each
Subsequent Closing (as defined in the Purchase Agreement), the Company shall
prepare, and, as soon as practicable but in no event later than the 30 days
after such Subsequent Closing, file with the SEC a Registration Statement on
Form S-1 covering the resale of at least the number of shares of Common Stock
equal to the Required Registration Amount determined as of the date the
Registration Statement is initially filed with the SEC. Each Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the "Selling Stockholders" and "Plan of Distribution" sections for the Investors
in substantially the form attached hereto as Exhibit B.  The Company shall use
its reasonable best efforts to have each Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Effectiveness Deadline.  By 9:30 am on the Business Day following the Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.  Notwithstanding anything herein to the
contrary, the Company has no obligation hereunder to include Cutback Shares, if
any, on any Registration Statement.
 
b.           Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC.  In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor.  Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement.  In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.
 
c.      Legal Counsel.  Subject to Section 6 hereof, the Required Holders shall
have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 3 ("Legal Counsel"), which shall be Stubbs
Alderton & Markiles, LLP or such other counsel as thereafter designated by the
Required Holders with the consent of the Company, which consent shall not be
unreasonably withheld or delayed.  The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company's obligations
under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
d.      Ineligibility for Form S-3.  As Form S-3 is not available for the
initial registration of the resale of Registrable Securities hereunder, the
Company shall undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.
 
e.      Sufficient Number of Shares Registered.  In the event the number of
shares available under a Registration Statement filed pursuant to Section 3(a)
is insufficient to cover the Required Registration Amount or an Investor's
allocated portion of such Registrable Securities pursuant to Section 3(b), the
Company shall amend the applicable Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover at least the Required Registration Amount as of the Trading
Day immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises.  The
Company shall use its reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof.  For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed "insufficient to cover
the Required Registration Amount" if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90.  The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on the conversion of the Notes
or the exercise of the Warrants and such calculation shall assume that the Notes
are then convertible into shares of Common Stock at the then prevailing
Conversion Rate (as defined in the Notes) and that the Warrants are then
exercisable for shares of Common Stock at the then prevailing Exercise Price (as
defined in the Warrants).
 
f.      Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline (a "Filing Failure") or (B) not declared effective by
the SEC on or before the Effectiveness Deadline or Resolution Date (as defined
below, if applicable) (an "Effectiveness Failure") or (ii) on any day during the
Registration Period, and after the Effective Date, sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 4(r)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement or to register a sufficient number of shares of
Common Stock) (a "Maintenance Failure") then, as partial relief for the damages
to any Investor by reason of any such delay in or reduction of its ability to
sell the underlying shares of Common Stock (which remedy shall not be exclusive
of any other remedies available at law or in equity), the Company shall pay to
each Investor relating to such Registration Statement an amount in cash equal to
(A) one percent (1.0%) of the aggregate Purchase Price (as such term is defined
in the Securities Purchase Agreement) of such Investor's Registrable Securities
included in such Registration Statement on each of the following dates: (i) the
day of a Filing Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until the date such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until the date such Effectiveness Failure is cured; and (iii) the
initial day of a Maintenance Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until the date such
Maintenance Failure is cured.  The payments to which an Investor shall be
entitled pursuant to this Section 3(f) are referred to herein as "Registration
Delay Payments."  Registration Delay Payments shall be paid on the earlier of
(I) the last day of the calendar month during which such Registration Delay
Payments are incurred and (II) the third Business Day after the event or failure
giving rise to the Registration Delay Payments is cured.  In the event the
Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in
full.  Notwithstanding anything herein to the contrary, (I) no Registration
Delay Payments shall accrue with respect to Cutback Shares, if any; and (II) in
the event that the SEC has not declared a Registration Statement effective on or
before the Effectiveness Deadline solely as a result of unresolved comments or
inquiries based on or arising from facts or circumstances of the Company
occurring prior to the closing date of the Merger, and for no other reason, then
the Registration Delay Payments applicable to an Effectiveness Failure shall not
accrue and shall toll for each day following the Effectiveness Deadline until
the earlier of (x) the date that the Company and the SEC resolve all such
comments or inquiries (the “Resolution Date”), and (y) the effective date of the
Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
g.      Neither the Company nor any Subsidiary (as defined in the Securities
Purchase Agreement) nor affiliate thereof shall identify any Holder as an
underwriter in any public disclosure or filing with the SEC or any Principal
Market (as defined in the Securities Purchase Agreement) or any Trading Market
(as defined in the Securities Purchase Agreement) and any Holder being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement) provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the "Plan of
Distribution" section attached hereto as Exhibit B in the Registration
Statement.
 
4.      Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 3(a), 3(d) or 3(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
a.      The Company shall submit to the SEC, within two (2) Business Days after
the Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.  The Company shall
use its reasonable best efforts to keep each Registration Statement effective
pursuant to Rule 415 at all times until the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement (the "Registration Period").  The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.
 
 
6

--------------------------------------------------------------------------------

 
 
b.      The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 4(b)) by reason of the Company filing a report on Form
10-Q, Form 10-K or any analogous report under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), the Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC within one (1) Business Day of
the day on which the Exchange Act report is filed which created the requirement
for the Company to amend or supplement such Registration Statement.
 
c.      The Company shall (A) permit Legal Counsel to review and comment upon
(i) a Registration Statement at least two (2) Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K and Reports on Form 10-Q and
any similar or successor reports) within a reasonable number of days prior to
their filing with the SEC, and (B) not file any Registration Statement or
amendment or supplement thereto in a form to which Legal Counsel reasonably and
timely objects.  The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld or delayed.  The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits (unless such
Registration Statement is available on EDGAR) and (iii) upon the effectiveness
of any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.  The Company
shall reasonably cooperate with Legal Counsel in performing the Company's
obligations pursuant to this Section 4.
 
 
7

--------------------------------------------------------------------------------

 
 
d.      The Company shall furnish to each Investor whose Registrable Securities
are included in any Registration Statement, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus (unless
such Registration Statement is available on EDGAR), (ii) upon the effectiveness
of any Registration Statement, ten (10) copies of the prospectus included in
such Registration Statement and all amendments and supplements thereto (unless
such amendments and supplements are available on EDGAR) and (iii) such other
documents, including copies of the foregoing (regardless of whether such
documents are available upon EDGAR) and any preliminary or final prospectus, as
such Investor may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities owned by such Investor.
 
e.      The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under the applicable other securities or "blue sky" laws of such
jurisdictions in the United States as shall be reasonably requested by such
Investors holding at least a majority in interest of the Registrable Securities
included in that Registration Statement, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be reasonably necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or "blue sky" laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.
 
f.      The Company shall notify Legal Counsel and each Investor in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 4(r), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request) (unless such supplements
or amendments are available on EDGAR).  The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile no later than the second (2nd) Business Day after such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.
 
 
8

--------------------------------------------------------------------------------

 
 
g.      The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of notice of the initiation or threat of any
proceeding for such purpose.
 
h.      If any Investor is required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of such  Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company's independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investors, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Investors.
 
i.      If, after the execution of this Agreement, an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, upon
the request of such Investor, the Company shall make available for inspection by
(i) any Investor, (ii) Legal Counsel and (iii) one firm of accountants or other
agents retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other Transaction Document.  Each Investor agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors' ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.
 
 
9

--------------------------------------------------------------------------------

 
 
j.      The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement, any other agreement to which
the Company is a party, or, to the Company's knowledge, any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
k.      The Company shall use its reasonable best efforts, to the extent then
reasonably feasible, either to (i) cause all of the Registrable Securities
covered by a Registration Statement to be listed on each securities exchange on
which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) secure designation and quotation of
all of the Registrable Securities covered by a Registration Statement on NYSE
Amex or (iii) if, despite the Company's reasonable best efforts to satisfy, the
preceding clauses (i) and (ii) the Company is unsuccessful in satisfying the
preceding clauses (i) and (ii), to secure the inclusion for quotation on the The
New York Stock Exchange, The NASDAQ Capital Market or The NASDAQ Global Market
for such Registrable Securities and, without limiting the generality of the
foregoing, to use its best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (the "FINRA") as such
with respect to such Registrable Securities.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 4(k).
 
l.      The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.
 
m.      If requested by an Investor, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
n.      The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
o.      The Company shall make generally available to its security holders as
soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company's fiscal quarter next following the effective date of a Registration
Statement.
 
p.      The Company shall otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
q.      Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company (which may be the General
Counsel of the Company) to deliver, to the transfer agent for such Registrable
Securities (with copies to the Investors whose Registrable Securities are
included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the SEC in the form attached hereto as
Exhibit A (with any reasonable limitations required to comply with applicable
state securities laws).
 
r.      Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company or otherwise required (a "Grace Period"); provided, that
the Company shall promptly (i) notify the Investors in writing of the existence
of material, non-public information giving rise to a Grace Period (provided that
in each notice the Company will not disclose the content of such material,
non-public information to the Investors) and the date on which the Grace Period
will begin, and (ii) notify the Investors in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed five
(5) consecutive Trading Days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of twenty (20) Trading
Days and the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period (each, an "Allowable Grace
Period").  For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 4(g) hereof shall not be
applicable during the period of any Allowable Grace Period.  Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 4(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable.  Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement (unless an exemption from such prospectus
delivery requirement exists), prior to the Investor's receipt of the notice of a
Grace Period and for which the Investor has not yet settled.  For the avoidance
of doubt, no portion of this Section 4(r) shall require, or be deemed to
require, disclosure to the Investors of material, non-public information
concerning the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
5.      Obligations of the Investors.
 
a.      At least five (5) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor if such
Investor elects to have any of such Investor's Registrable Securities included
in such Registration Statement.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.
 
b.      Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.
 
c.      Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 4(g) or the first
sentence of 4(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(g) or the first
sentence of 4(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor's receipt of
a notice from the Company of the happening of any event of the kind described in
Section 4(g) or the first sentence of 4(f) and for which the Investor has not
yet settled.
 
 
12

--------------------------------------------------------------------------------

 
 
d.      Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
6.      Expenses of Registration.
 
All expenses of Legal Counsel, which will lead the effort for the Company with
respect to the initial filing of any Registration Statement (but not the
maintenance thereof) will be paid by the Investors (jointly and severally),
provided, however, if any Investor fails to pay their pro rata portion of such
expenses, (i) the Registrable Securities held by such Investor shall be removed
from the applicable Registration Statement (and accordingly, not registered
thereunder), and (ii) the balance of such unpaid expenses shall be paid by the
remaining Investors, pro rata.  All other reasonable expenses, other than
underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to Sections 3 and 4,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.
 
7.      Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
a.      To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the Securities
Act or the Exchange Act (each, an "Indemnified Person"), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys' fees, amounts paid in settlement or expenses, joint or
several, (collectively, "Claims") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto ("Indemnified
Damages"), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon:  (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("Blue Sky Filing"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations").  Subject to Section 7(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 7(a):  (i) shall not apply
to a Claim by an Indemnified Person arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 4(d) and
(ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 10.
 
 
13

--------------------------------------------------------------------------------

 
 
b.      In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 7(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 7(c), such
Investor shall reimburse the Indemnified Party, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by it in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
7(b) and the agreement with respect to contribution contained in Section 8 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld or delayed; provided, further, however, that the
Investor shall be liable under this Section 7(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 10.
 
c.      Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 7 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 7, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 7, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
 
 
14

--------------------------------------------------------------------------------

 
 
d.      The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e.      The indemnity agreements contained herein shall be in addition to  (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
15

--------------------------------------------------------------------------------

 
 
8.      Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
7 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities, which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale, shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.
 
9.      Reports Under the Exchange Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees to:
 
a.      make and keep public information available, as those terms are
understood and defined in Rule 144;
 
b.      file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
c.      furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.
 
10.      Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws; (iv) at
or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
11.      Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 11
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the Investors.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
 
12.      Miscellaneous.
 
a.      A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.
 
b.      Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
 
17

--------------------------------------------------------------------------------

 
 
 
If to the Company:



AtheroNova Inc.
2301 Dupont Drive, Suite 525
Irvine, CA  92612
Telephone:
Facsimile:
Attention:


 
Copy (for information purposes) to:

 
Telephone:
Facsimile: ______________________
 
 
If to Legal Counsel:



 
Stubbs Alderton & Markiles, LLP

 
15260 Ventura Blvd., 20th Floor

 
Telephone:  (818) 444-4503

 
Facsimile:  (818) 444-6303

 
Attention:  Greg Akselrud, Esq.



If to a Holder, to its address and facsimile number set forth on the Schedule of
Holders attached hereto, with copies to such Holder's representatives as set
forth on the Schedule of Holders, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
c.      Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.      All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the County
of Los Angeles, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
18

--------------------------------------------------------------------------------

 
 
e.      This Agreement, the other Transaction Documents and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
 
f.      Subject to the requirements of Section 10, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.
 
g.      The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h.      This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i.      Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.      All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.
 
 
19

--------------------------------------------------------------------------------

 
 
k.      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l.      This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.
 
m.      The obligations of each Investor hereunder are several and not joint
with the obligations of any other Investor, and no provision of this Agreement
is intended to confer any obligations on any Investor vis-à-vis any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
 
* * * * * *
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
         
ATHERONOVA INC.
           
By:
        Name:       Title:          

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
HOLDERS:
 
W-NET FUND I, L.P.
a Delaware limited partnership


By: W-Net Fund GP I LLC
Title: General Partner


By: ____________________________
Name:  David Weiner
Title: Manager


MKM OPPORTUNITY MASTER FUND


By:
Title:


By: ____________________________
Name:
Title:


EUROPA INTERNATIONAL INC.


By:
Title:


By: ____________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF HOLDERS
 
Stockholders


 
Holder
 
Holder's Address
and Facsimile Number
 
Holder's Representative's Address
and Facsimile Number
                   
W-Net Fund I, L.P.
 
 
3940 Laurel Canyon Blvd.
Suite 327
Studio City, CA 91604
Facsimile: (818) 474-7589
Attn: David Weiner
 
Stubbs Alderton & Markiles, LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, CA 91403
Facsimile: 818-444-6303
Attn: Greg Akselrud, Esq.
         
Europa International Inc.
 
 
c/o Knoll Capital Management, L.P.
1114 Avenue of the Americas 45th Floor
New York, NY 10036
Facsimile:
Attn: Fred Knoll
   

 
Purchasers


 
Holder
 
Holder's Address
and Facsimile Number
 
Holder's Representative's Address
and Facsimile Number
                   
W-Net Fund I, L.P.
 
 
3940 Laurel Canyon Blvd.
Suite 327
Studio City, CA 91604
Facsimile: (818) 474-7589
Attn: David Weiner
 
Stubbs Alderton & Markiles, LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, CA 91403
Facsimile: 818-444-6303
Attn: Greg Akselrud, Esq.
         
Europa International Inc.
 
 
c/o Knoll Capital Management, L.P.
1114 Avenue of the Americas 45th Floor
New York, NY 10036
Facsimile:
Attn: Fred Knoll
   
MKM Opportunity Master Fund
       

 
 
1
 